DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2021 and 09/28/2021 are being considered by the examiner.

Double Patenting
Claim 1 is directed to the same invention as that of claim 1 of commonly assigned US. Patent No. 10,991,314 as shown in the following table. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Current Application
US. Patent No. 10,991,314
1.              A scan driver comprising: a plurality of stages each configured to transmit a scan signal and a carry signal, the plurality 

a first driving controller configured to control a voltage of a first node and a voltage of a second node in response to a previous carry signal, the previous carry signal being a carry signal transmitted from a stage preceding the n-th stage;

a second driving controller configured to:
control a voltage of a first driving node, based on a sensing-on signal, a next carry signal, a voltage of a first power source, the voltage of the first node, and a voltage of a sampling node, the next carry signal being a carry signal transmitted from a stage succeeding the n-th stage; and 

control a voltage of a second driving node, based on the voltage of the sampling node and a sensing clock signal;


transmit the carry signal in response to the voltage of the first node and the voltage of the second node; and 

transmit the scan signal in response to the voltage of the first driving node and the voltage of the second driving node; and

a connection controller configured to electrically couple the first node and the first driving node to each other and electrically couple the second node and the second driving node to each other, in response to a display-on signal, 

wherein n is a natural number.


a first driving controller configured to control a voltage of a first node and a voltage of a second node in response to a previous carry signal, the previous carry signal being a carry signal transmitted from a stage preceding the n-th stage;

a second driving controller configured to:
control a voltage of a first driving node, based on a sensing-on signal, a next carry signal, a voltage of a first power source, the voltage of the first node, and a voltage of a sampling node, the next carry signal being a carry signal transmitted from a stage succeeding the n-th stage; and

control a voltage of a second driving node, based on the voltage of the sampling node and a sensing clock signal:


transmit the carry signal in response to the voltage of the first node and the voltage of the second node; and

transmit the scan signal in response to the voltage of the first driving node and the voltage of the second driving node; and

a connection controller configured to electrically couple the first node and the first driving node to each other and electrically couple the second node and the second driving node to each other, in response to a display-on signal,

wherein n is a natural number.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622